UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-4137


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHARLIE RENZELL STROTHER, a/k/a Rallo,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:07-cr-00061-FDW-15)


Submitted:   August 5, 2010                 Decided:   September 1, 2010


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Affirmed and remanded by unpublished per curiam opinion.


Thomas Joseph Blackwood, III, Charlotte, North Carolina, for
Appellant.     Edward R. Ryan, United States Attorney, Amy
Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Charlie        Renzell         Strother        pled     guilty     before     a

magistrate judge 1 to distributing five grams or more of cocaine

base, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B) (2006).

The   district          court     imposed    the     statutory       mandatory      minimum

sentence of 120 months’ imprisonment.                        On appeal, counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), noting no meritorious issues for appeal, but questioning

whether     the    sentence        imposed    was    reasonable.           We   affirm    the

conviction and sentence, but remand for the district court to

correct the written judgment to reflect the offense to which

Strother pled guilty.

             We        conclude    without     difficulty          that   the   120   month

sentence imposed by the district court was reasonable.                             See Gall

v. United States, 552 U.S. 38, 51 (2007) (review of sentence is

for abuse of discretion).                   The district court simply had no

discretion        to    sentence     Strother       below    the    statutory      minimum,

United States v. Robinson, 404 F.3d 850, 862 (4th Cir. 2005),

and   his    sentence       to     the   mandatory      minimum       is    thus    per    se

reasonable.            United States v. Farrior, 535 F.3d 210, 224 (4th

      1
       Strother consented to enter his plea before the magistrate
judge.   See United States v. Osborne, 345 F.3d 281, 285 (4th
Cir. 2003) (allowing magistrate judges to conduct plea hearings
if a defendant waives his right to proceed before a district
judge).



                                              2
Cir. 2008).      The judgment, however, repeated an error contained

in the presentence report, erroneously describing the offense in

Count     Thirty-Three      as    possession         with    intent      to   distribute

cocaine     base,   rather       than      the     distribution     of    cocaine      base

offense with which Strother was charged and to which he pled

guilty. 2

             Therefore,         after      reviewing       the     entire     record     in

accordance      with    Anders,       we   affirm        Strother’s    conviction       and

sentence,     but      remand    so     that       the   written    judgment     can     be

corrected to reflect the offense to which Strother pled guilty--

distribution of cocaine base.                  This court requires that counsel

inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.                              If the

client requests that a petition be filed, but counsel believes

that such filing would be frivolous, then counsel may move in

this court for leave to withdraw from representation.                          Counsel’s

motion must state that a copy thereof was served on the client.

We   dispense    with     oral    argument         because    the     facts   and    legal




      2
       Because both possession with intent to distribute cocaine
base and distribution of cocaine base are offenses under 21
U.S.C. § 841(a)(1), and carry the same penalties, 21 U.S.C.
§ 841(b)(1)(B), the clerical error in the judgment did not
affect Strother’s sentence or otherwise prejudice him.



                                               3
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                            AFFIRMED AND REMANDED




                                4